Title: From Thomas Jefferson to Thomas Beale Ewell, 13 November 1823
From: Jefferson, Thomas
To: Ewell, Thomas Beale

Monto
Nov. 13. 23.Th: Jefferson returns his thanks to Dr Ewell for the copy of his eloquent  oration of the 4th of July last, which he has been so kind as to send him. he  recognises in it the true spirit of 76. and rejoices always to see the ardor of those days still fostered in the bosoms of his f. c. and with his thanks he prays Dr. E. to accept the assures of his  constant  attamts and best wishes for  his health & prosperity 